Per Curiam,
The averments upon which the appellant asked the court below to open the judgment entered upon a note executed by Hugh Miles, deceased, are, that at the time he executed the obligation, his mental faculties had be*541come weakened and the appellee procured it from him by undue influence which she exerted over him. The appeal is dismissed on the following fact found by the learned court below: “From all of the evidence concerning the mental capacity of Mr. Miles we find as a fact he had at that time good ability to transact business and a strong and clear mind and clearly understood the nature and character of the transaction, and was competent to give thé judgment and we are unable to find that he was induced to do so by any undue influence exercised over him by the defendant or anyone else. In our opinion it was a free and voluntary act which he was moved to do by reason of his appreciation of the services and long continued care of the defendant.”
Appeal dismissed at appellant’s costs.